EXHIBIT 10.30
Mindspeed Technologies, Inc.
Deferred Compensation Plan
Effective June 27, 2003
Amended and Restated Effective November 24, 2008

 



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document
TABLE OF CONTENTS

                              Page        
 
        PURPOSE  
 
    1          
 
        ARTICLE 1  
DEFINITIONS
    1          
 
        ARTICLE 2  
SELECTION, ENROLLMENT, ELIGIBILITY
    8          
 
          2.1    
Selection by Committee
    8     2.2    
Enrollment Requirements
    8     2.3    
Eligibility/Commencement of Participation
    8     2.4    
Termination of Participation and/or Deferrals
    8          
 
        ARTICLE 3  
DEFERRAL COMMITMENTS/COMPANY MATCHING/CREDITING/TAXES
    8          
 
          3.1    
Minimum Deferrals
    8     3.2    
Maximum Deferral
    9     3.3    
Election to Defer/Effect of Election Form
    10     3.4    
Withholding of Annual Deferral Amounts
    10     3.5    
Annual Company Contribution Amount
    11     3.6    
Annual Company Matching Amount
    11     3.7    
Investment of Trust Assets
    11     3.8    
Vesting,
    12     3.9    
Crediting/Debiting of Account Balances
    12     3.10    
FICA and Other Taxes
    15     3.11    
Distributions
    15          
 
        ARTICLE 4  
SHORT-TERM PAYOUT/UNFORESEEABLE FINANCIAL EMERGENCIES/WITHDRAWAL ELECTION
    15          
 
          4.1    
Short-Term Payout
    15     4.2    
Other Benefits Take Precedence Over Short-Term
    15     4.3    
Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies
    16     4.4    
Withdrawal Election
    16          
 
        ARTICLE 5  
RETIREMENT BENEFIT
    16          
 
          5.1    
Retirement Benefit
    16     5.2    
Death Prior to Completion of Retirement Benefit
    17          
 
        ARTICLE 6  
PRE-RETIREMENT SURVIVOR BENEFIT
    17          
 
          6.1    
Pre-Retirement Survivor Benefit
    17     6.2    
Payment of Pre-Retirement Survivor Benefit
    17          
 
        ARTICLE 7  
TERMINATION BENEFIT
    18          
 
          7.1    
Termination Benefit
    18     7.2    
Payment of Termination Benefit
    18          
 
        ARTICLE 8  
SIX MONTH DELAY OF BENEFITS TO CERTAIN EMPLOYEES
    18  

-i-



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document
TABLE OF CONTENTS
(continued)

                              Page        
 
        ARTICLE 9  
DISABILITY WAIVER AND BENEFIT
    18          
 
          9.1    
Disability Benefit
    18     9.2    
Payment of Disability Benefit
    18          
 
        ARTICLE 10  
BENEFICIARY DESIGNATION
    19          
 
          10.1    
Beneficiary
    19     10.2    
Beneficiary Designation/Change/Spousal Consent
    19     10.3    
Acknowledgment
    19     10.4    
No Beneficiary Designation
    19     10.5    
Doubt as to Beneficiary
    19     10.6    
Discharge of Obligations
    19          
 
        ARTICLE 11  
LEAVE OF ABSENCE
    19          
 
          11.1    
Paid Leave of Absence
    19     11.2    
Unpaid Leave of Absence
    20     11.3    
Limits on Leave of Absence
    20          
 
        ARTICLE 12  
TERMINATION, AMENDMENT OR MODIFICATION
    20          
 
          12.1    
Termination of Plan
    20     12.2    
Amendment
    21     12.3    
Plan Agreement
    21     12.4    
Effect of Payment
    21          
 
        ARTICLE 13  
ADMINISTRATION
    21          
 
          13.1    
Committee Duties
    21     13.2    
Administration Upon Change In Control
    21     13.3    
Agents
    22     13.4    
Binding Effect of Decisions
    22     13.5    
Indemnity of Committee
    22     13.6    
Employer Information
    22          
 
        ARTICLE 14  
COORDINATION WITH OTHER BENEFITS
    22          
 
        ARTICLE 15  
CLAIMS PROCEDURES
    23          
 
          15.1    
Presentation of Claim
    23     15.2    
Notification of Decision
    23     15.3    
Review of a Denied Claim
    23     15.4    
Decision on Review
    24     15.5    
Legal Action
    24          
 
        ARTICLE 16  
TRUST
    24          
 
          16.1    
Establishment of the Trust
    24     16.2    
Interrelationship of the Plan and the Trust
    24  

-ii-



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document
TABLE OF CONTENTS
(continued)

                              Page        
 
          16.3    
Distributions From the Trust
    25          
 
        ARTICLE 17  
MISCELLANEOUS
    25          
 
          17.1    
Status of Plan
    25     17.2    
Unsecured General Creditor
    25     17.3    
Employer’s Liability
    25     17.4    
Nonassignability
    25     17.5    
Not a Contract of Employment
    25     17.6    
Furnishing Information
    26     17.7    
Terms
    26     17.8    
Captions
    26     17.9    
Governing Law
    26     17.10    
Notice
    26     17.11    
Successors
    26     17.12    
Spouse’s Interest
    26     17.13    
Validity
    27     17.14    
Incompetent
    27     17.15    
Court Order
    27     17.16    
Distribution in the Event of Income Inclusion Under 409A
    27     17.17    
Insurance
    27     17.18    
Legal Fees To Enforce Rights After Change in Control
    28  

-iii-



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document
MINDSPEED TECHNOLOGIES, INC.
DEFERRED COMPENSATION PLAN
Effective June 27, 2003
Amended and Restated Effective November 24, 2008
Purpose
     The purpose of this Plan is to provide specified benefits to a select group
of management and highly compensated Employees and Directors who contribute
materially to the continued growth, development and future business success of
Mindspeed Technologies, Inc., a Delaware corporation, and its subsidiaries, if
any, that sponsor this Plan. This Plan shall be unfunded for tax purposes and
for purposes of Title I of ERISA.
ARTICLE 1
Definitions
     For purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1   “Account Balance” shall mean, with respect to a Participant, a credit on
the records of the Employer equal to the sum of (i) the Deferral Account
balance, (ii) the vested Company Contribution Account balance and (iii) the
Company Matching Account balance. The Account Balance, and each other specified
account balance, shall be a bookkeeping entry only and shall be utilized solely
as a device for the measurement and determination of the amounts to be paid to a
Participant, or his or her designated Beneficiary, pursuant to this Plan.   1.2
  “Annual Bonus” shall mean any compensation, in addition to Base Annual Salary
relating to services performed during any calendar year, whether or not paid in
such calendar year or included on the Federal Income Tax Form W-2 for such
calendar year, payable to a Participant as an Employee under any Employer’s
annual bonus and cash incentive plans, excluding stock options and restricted
stock.   1.3   “Annual Company Contribution Amount” shall mean, for any one Plan
Year, the amount determined in accordance with Section 3.5.   1.4   “Annual
Company Matching Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.6.   1.5   “Annual Deferral Amount”
shall mean that portion of a Participant’s Base Annual Salary, Annual Bonus and
Directors Fees that a Participant elects to have, and is deferred, in accordance
with Article 3, for any one Plan Year. In the event of a Participant’s
Retirement, Disability (if deferrals cease in accordance with Section 9.1),
death or a Termination of Employment prior to the end of

1



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

    a Plan Year, such year’s Annual Deferral Amount shall be the actual amount
withheld prior to such event.   1.6   “Annual Installment Method” shall be an
annual installment payment over the number of years selected by the Participant
in accordance with this Plan, calculated as follows: The Account Balance of the
Participant shall be calculated as of the close of business on the last business
day of the year. The annual installment shall be calculated by multiplying this
balance by a fraction, the numerator of which is one, and the denominator of
which is the remaining number of annual payments due the Participant. By way of
example, if the Participant elects a 10-year Annual Installment Method, the
first payment shall be 1/10 of the Account Balance, calculated as described in
this definition. The following year, the payment shall be 1/9 of the Account
Balance, calculated as described in this definition. Each annual installment
after the first installment shall be paid in the first sixty (60) days of each
calendar year following the calendar year of the first installment.   1.7  
“Base Annual Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, stock options,
relocation expenses, incentive payments, non-monetary awards, directors fees and
other fees, automobile and other allowances paid to a Participant for employment
services rendered (whether or not such allowances are included in the Employee’s
gross income). Base Annual Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or non-qualified plans of any Employer and shall be calculated to
include amounts not otherwise included in the Participant’s gross income under
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
any Employer; provided, however, that all such amounts will be included in
compensation only to the extent that, had there been no such plan, the amount
would have been payable in cash to the Employee.   1.8   “Beneficiary” shall
mean one or more persons, trusts, estates or other entities, designated in
accordance with Article 10, that are entitled to receive benefits under this
Plan upon the death of a Participant.   1.9   “Beneficiary Designation Form”
shall mean the form established from time to time by the Committee that a
Participant completes, signs and returns to the Committee to designate one or
more Beneficiaries.   1.10   “Board” shall mean the board of directors of the
Company.   1.11   “Business Combination” shall have the meaning set forth in
Section 1.12.   1.12   “Change in Control” shall mean the first to occur of any
of the following events:

  (a)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (i) the then outstanding             shares of common stock of the
Company (the “Outstanding Company Common Stock”)

2



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

      or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (c) of
this Section 1.12; or     (b)   Individuals who, as of the date this Trust was
established, constituted the Board (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a Director subsequent to the date thereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the Directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or     (c)   Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another entity (a “Business
Combination”), in each case, unless, following such Business Combination,
(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(ii) no Person (excluding the Company, any employee benefit plan (or related
trust) of the Company or of such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or



3



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

  (d)   Approval by the Company’s shareholders of a complete liquidation or
dissolution of the Company.

1.13   “Claimant” shall have the meaning set forth in Section 15.1.   1.14  
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.   1.15   “Committee” shall mean the committee described in
Article 13.   1.16   “Company” shall mean Mindspeed Technologies, Inc., a
Delaware corporation, and any successor to all or substantially all of the
Company’s assets or business.   1.17   “Company Contribution Account” shall mean
(i) the sum of the Participant’s Annual Company Contribution Amounts, plus
(ii) amounts credited (net of amounts debited) in accordance with all of the
applicable crediting provisions of this Plan that relate to the Participant’s
Company Contribution Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant’s Company Contribution Account.   1.18   “Company Matching Account”
shall mean (i) the sum of all of a Participant’s Annual Company Matching
Amounts, plus (ii) amounts credited (net of amounts debited) in accordance with
all of the applicable crediting provisions of this Plan that relate to the
Participant’s Company Matching Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant’s Company Matching Account.   1.19   “Deduction Limitation” shall
mean the following described limitation on a benefit that may otherwise be
distributable pursuant to the provisions of this Plan. Except as otherwise
provided, this limitation shall be applied to all distributions that are
“subject to the Deduction Limitation” under this Plan. If an Employer determines
in good faith prior to a Change in Control that there is a reasonable likelihood
that any compensation paid to a Participant for a taxable year of the Employer
would not be deductible by the Employer solely by reason of the limitation under
Code Section 162(m), then to the extent deemed necessary by the Employer to
ensure that the entire amount of any distribution to the Participant pursuant to
this Plan prior to the Change in Control is deductible, the Employer may defer
all or any portion of a distribution under this Plan. Any amounts deferred
pursuant to this limitation shall continue to be credited/debited with
additional amounts in accordance with Section 3.9 below, even if such amount is
being paid out in installments. The amounts so deferred and amounts credited
thereon shall be distributed to the Participant or his or her Beneficiary (in
the event of the Participant’s death) at the earliest possible date, as
determined by the Employer in good faith, on which the deductibility of
compensation paid or payable to the Participant for the taxable year of the
Employer during which the distribution is made will not be limited by
Section 162(m), or if earlier, the effective date of a Change in Control, but
only if such Change in Control would be a permissible payment event under Code
Section 409A and related Treasury guidance and Regulations. Notwithstanding
anything to the contrary in this Plan, the Deduction Limitation shall not apply
to any distributions made after a Change in Control.   1.20   “Deferral Account”
shall mean (i) the sum of all of a Participant’s Annual Deferral Amounts, plus
(ii) amounts credited (net of amounts debited) in accordance with all of the
applicable crediting provisions of this Plan that relate to the Participant’s
Deferral Account, less (iii) all distributions



4



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

    made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to his or her Deferral Account.   1.21   “Director” shall mean any member
of the board of directors of any Employer.   1.22   “Directors Fees” shall mean
the annual fees paid by any Employer, including retainer fees and meetings fees,
as compensation for serving on the board of directors.   1.23   “Disability”
shall mean that a participant is (i) unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months or (ii) by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident or health plan covering
employees of the Participant’s Employer.   1.24   “Disability Benefit” shall
mean the benefit set forth in Article 9.   1.25   “Election Form” shall mean the
form established from time to time by the Committee that a Participant
completes, signs and returns to the Committee to make an election under the
Plan.   1.26   “Employee” shall mean a person who is an employee of any
Employer.   1.27   “Employer(s)” shall mean the Company and/or any of its
subsidiaries (now in existence or hereafter formed or acquired) that have been
selected by the Board to participate in the Plan and have adopted the Plan as a
sponsor.   1.28   “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as it may be amended from time to time.   1.29   “Exchange Act” shall
have the meaning set forth in Section 1.12.   1.30   “Executive Committee” shall
mean the Company’s executive committee.   1.31   “First Plan Year” shall mean
the period beginning June 27, 2003 and ending December 31, 2003.   1.32  
“401(k) Plan” shall be that certain Mindspeed Technologies, Inc. Retirement
Savings Plan adopted by the Company.   1.33   “Incumbent Board” shall have the
meaning set forth in Section 1.12.   1.34   “Outstanding Company Common Stock”
shall have the meaning set forth in Section 1.12.   1.35   “Outstanding Company
Voting Securities” shall have the meaning set forth in Section 1.12.   1.36  
“Participant” shall mean any Employee or Director (i) who is selected to
participate in the Plan, (ii) who elects to participate in the Plan, (iii) who
signs a Plan Agreement, an Election Form and a Beneficiary Designation Form,
(iv) whose signed Plan Agreement, Election Form and Beneficiary Designation Form
are accepted by the Committee, (v) who commences participation



5



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

    in the Plan, and (vi) whose Plan Agreement has not terminated. A spouse or
former spouse of a Participant shall not be treated as a Participant in the Plan
or have an account balance under the Plan, even if he or she has an interest in
the Participant’s benefits under the Plan as a result of applicable law or
property settlements resulting from legal separation or divorce.   1.37  
“Person” shall have the meaning set forth in Section 1.12.   1.38   “Plan” shall
mean the Mindspeed Technologies, Inc. Deferred Compensation Plan, effective June
27, 2003, and amended and restated effective as of November 13, 2008, which
shall be evidenced by this instrument and by each Plan Agreement, as they may be
amended from time to time.   1.39   “Plan Agreement” shall mean a written
agreement, as may be amended from time to time, which is entered into by and
between an Employer and a Participant. Each Plan Agreement executed by a
Participant and the Participant’s Employer shall provide for the entire benefit
to which such Participant is entitled under the Plan; should there be more than
one Plan Agreement, the Plan Agreement bearing the latest date of acceptance by
the Employer shall supersede all previous Plan Agreements in their entirety and
shall govern such entitlement. The terms of any Plan Agreement may be different
for any Participant, and any Plan Agreement may provide additional benefits not
set forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.   1.40   “Plan Year”
shall, except for the First Plan Year, mean a period beginning on January 1 of
each calendar year and continuing through December 31 of such calendar year.  
1.41   “Post-2004 Account” shall mean a subaccount of the Participant’s Account
Balance which shall contain all amounts therein that were credited or first
vested on or after January 1, 2005, plus the investment experience thereon, as
credited or debited under Section 3.9 of the Plan.   1.42   “Pre-2005 Account”
shall mean a subaccount of the Participant’s Account Balance which shall contain
all amounts therein that were both credited and fully vested on or before
December 31, 2004, plus the investment experience thereon, as credited or
debited under Section 3.9 of the Plan.   1.43   “Pre-Retirement Survivor
Benefit” shall mean the benefit set forth in Article 6.   1.44   “Retirement”,
“Retire(s)” or “Retired” shall mean, (1) with respect to an Employee who is not
then a Director, separation from service with all Employers for any reason other
than a leave of absence, death or Disability, as determined in accordance with
Code Section 409A and related Treasury guidance and Regulations at such time as
the sum of the Employee’s age and Years of Service equals at least fifty-five
(55); and (2) with respect to a Director who is not then an Employee, separation
from service as a Director for all Employers on or after the attainment of age
seventy (70). If a Participant is both an Employee and a Director, or changes
status between the two roles, whether there has been a separation from service
upon a Retirement shall be determined under the applicable Treasury guidance and
Regulations under Code Section 409A.   1.45   “Retirement Benefit” shall mean
the benefit set forth in Article 5.



6



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

1.46   “Short-Term Payout” shall mean the payout set forth in Section 4.1.  
1.47   “Stock” shall mean Mindspeed Technologies, Inc. common stock, $1.00 par
value, or any other equity securities of the Company designated by the
Committee.   1.48   “Termination Benefit” shall mean the benefit set forth in
Article 7.   1.49   “Termination of Employment” shall mean the separation from
service with all Employers, voluntarily or involuntarily, for any reason other
than Retirement, Disability, death or an authorized leave of absence, as
determined in accordance with Code Section 409A and related Treasury guidance
and Regulations. If a Participant is both an Employee and a Director, or changes
status between the two, whether there has been a separation from service shall
be determined under the applicable Treasury guidance and Regulations under Code
Section 409A.   1.50   “Trust” shall mean the trust established pursuant to that
certain Trust Agreement, dated as of June 27, 2003, between the Company and the
Trustee named therein, as amended from time to time.   1.51   “Unforeseeable
Financial Emergency” shall mean a severe financial hardship as defined in
Treasury Regulations Section 1.409A-3(i)(3)(ii). Accordingly, without further
limiting the definition, an unforeseeable emergency shall include a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, the Participant’s Beneficiary, or the
Participant’s dependent (as defined in Code Section 152, without regard to Code
Section 152(b)(1), (b)(2), and (d)(1)(B)); loss of the Participant’s property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. For
example, the imminent foreclosure of or eviction from the Participant’s primary
residence may constitute an unforeseeable emergency. In addition, the need to
pay for medical expenses, including non-refundable deductibles, as well as for
the costs of prescription drug medication, may constitute an unforeseeable
emergency. Finally, the need to pay for the funeral expenses of a spouse, a
Beneficiary, or a dependent (as defined in Code Section 152, without regard to
Code Section 152(b)(1), (b)(2), and (d)(1)(B)) may also constitute an
unforeseeable emergency. The determination of whether an “Unforeseeable
Financial Emergency” exists shall be determined in the sole discretion of the
Committee.   1.52   “Years of Service” shall mean the total number of full years
in which a Participant has been employed by one or more Employers. For purposes
of this definition, any time in which a Participant was employed by Rockwell
International Corporation, a Delaware corporation, and/or Conexant Systems,
Inc., a Delaware corporation, shall be counted. A year of employment shall be a
365-day period (or 366-day period in the case of a leap year) that, for the
first year of employment, commences on the Employee’s date of hiring and that,
for any subsequent year, commences on an anniversary of that hiring date. Any
partial year of employment shall not be counted. Notwithstanding any provision
of this Plan that may be construed to the contrary, for purposes of this
definition, the Committee may, in its sole and absolute discretion, deem a
Participant to be credited with additional years of employment for purpose of
calculating his or her Years of Service.



7



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document
ARTICLE 2
Selection, Enrollment, Eligibility

2.1   Selection by Committee. Participation in the Plan shall be limited to a
select group of management and highly compensated Employees and Directors of the
Employers, as determined by the Committee in its sole and absolute discretion.
From that group, the Committee shall select, in its sole and absolute
discretion, Employees and Directors to participate in the Plan.   2.2  
Enrollment Requirements. As a condition to participation, each selected Employee
or Director shall complete, execute and return to the Committee a Plan
Agreement, an Election Form and a Beneficiary Designation Form, all within
thirty (30) days after he or she is first selected to participate in the Plan.
In subsequent Plan Years, each selected Employee or Director must complete these
requirements prior to the first day of such Plan Year. In addition, the
Committee shall establish from time to time such other enrollment requirements
as it determines in its sole and absolute discretion are necessary.   2.3  
Eligibility/Commencement of Participation. Provided an Employee or Director
selected to participate in the Plan has met all enrollment requirements set
forth in this Plan and required by the Committee, including returning all
required documents to the Committee within the specified time period, that
Employee or Director shall commence participation in the Plan upon the date
determined by the Committee. The Participant shall not be permitted to defer
under this Plan any portion of his or her Base Salary, Bonus, and/or Directors
Fees that are paid with respect to services performed prior to his or her
commencement date, except to the extent permissible under Code Section 409A and
related Treasury guidance or Regulations. If an Employee or a Director fails to
meet all such requirements within the period required by the Committee, that
Employee or Director shall not be eligible to participate in the Plan until the
first day of the Plan Year following the delivery to and acceptance by the
Committee of the required documents.   2.4   Termination of Participation and/or
Deferrals. If the Committee determines in good faith that a Participant no
longer qualifies as a member of a select group of management or highly
compensated employees, as membership in such group is determined in accordance
with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, the Committee shall have
the right, in its sole and absolute discretion, to (i) terminate any deferral
election the Participant has made for the remainder of the Plan Year in which
the Participant’s membership status changes, (ii) prevent the Participant from
making future deferral elections and/or (iii) take further action that the
Committee deems appropriate. Notwithstanding the foregoing, in the event of a
Termination of the Plan, the termination of affected Participant’s eligibility
for participation in the Plan shall not be governed by this Section 2.4, but
rather shall be governed by the terms of this Plan until such time as the
Participant’s Account Balance is paid in accordance with the terms of the Plan.

ARTICLE 3
Deferral Commitments/Company Matching/Crediting/Taxes

3.1   Minimum Deferrals.

8



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

  (a)   Base Annual Salary. Annual Bonus and Director’s Fees. For each Plan
Year, a Participant may elect to defer, as his or her Annual Deferral Amount,
Base Annual Salary, Annual Bonus and/or Director’s Fees in the following minimum
amounts for each deferral elected:

          Deferral   Minimum Amount
Base Annual Salary
  $ 2,000  
Annual Bonus
  $ 2,000  
Directors Fees
  $ 2,000  

      If an election is made for less than stated minimum amounts, or if no
election is made, the amount deferred shall be zero.     (b)   Short Plan Year.
Notwithstanding the foregoing, if a Participant first becomes a Participant
after the first day of a Plan Year, or in the case of the first Plan Year of the
Plan itself, the minimum Base Annual Salary deferral shall be an amount equal to
the minimum set forth above, multiplied by a fraction, the numerator of which is
the number of complete months remaining in the Plan Year and the denominator of
which is twelve (12).

3.2   Maximum Deferral.

  (a)   Base Annual Salary, Annual Bonus and Directors Fees. For each Plan Year,
a Participant may elect to defer, as his or her Annual Deferral Amount, Base
Annual Salary, Annual Bonus and/or Directors Fees up to the following maximum
percentages for each deferral elected:

          Deferral   Maximum Percentage
Base Annual Salary
    100 %
Annual Bonus
    100 %
Directors Fees
    100 %

  (b)   Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, or in the case of the first Plan
Year of the Plan itself, the maximum Annual Deferral Amount, with respect to
Base Annual Salary, Annual Bonus and Directors Fees shall be limited to the
amount of compensation not yet earned by the Participant as of the date the
Participant submits a Plan Agreement and Election Form to the Committee for
acceptance.

9



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

3.3   Election to Defer/Effect of Election Form.

  (a)   First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant, timely delivered to the
Committee (in accordance with Section 2.2 above) and accepted by the Committee.
As a condition to making such irrevocable deferral election for the Plan Year,
such Participant shall make an irrevocable election under such Election Form to
make the maximum “Basic Pre-Tax Contributions” and “Supplemental Pre-Tax
Contributions” (as such terms are defined in the 401(k) Plan) permitted under
the terms of the 401(k) Plan for such Plan Year.     (b)   Subsequent Plan
Years. For each succeeding Plan Year, an irrevocable deferral election for that
Plan Year, and such other elections as the Committee deems necessary or
desirable under the Plan, shall be made by timely delivering to the Committee,
in accordance with its rules and procedures, before the end of the Plan Year
preceding the Plan Year for which the election is made, a new Election Form. If
no such Election Form is timely delivered for a Plan Year, the Annual Deferral
Amount shall be zero for that Plan Year. As a condition to making such
irrevocable deferral election for the Plan Year, such Participant shall make an
irrevocable election under such Election Form to make the maximum “Basic Pre-Tax
Contributions” and “Supplemental Pre-Tax Contributions” (as such terms are
defined in the 401(k) Plan) permitted under the terms of the 401(k) Plan for
such Plan Year.     (c)   Performance-Based Compensation. Notwithstanding the
foregoing, the Committee may, in its sole discretion, determine that an
irrevocable deferral election pertaining to performance-based compensation may
be made by the Participant’s timely delivering an Election Form to the
Committee, in accordance with its rules and procedures, no later than six
(6) months before the end of the performance service period. “Performance-based
compensation” shall be compensation from an Employer based on services performed
over a period of at least twelve (12) months, in accordance with Code
Section 409A and related Treasury guidance or Regulations. Beginning January 1,
2009 (or such other effective date of the final Treasury Regulations), the
definition of “performance-based compensation” in the final Treasury Regulations
shall govern.     (d)   Transition Rules. Notwithstanding the other provisions
of this Section 3.3, the Committee may, in its sole discretion, permit deferrals
pursuant to irrevocable deferral elections as permitted in the transition
guidance established by the Internal Revenue Service under Code Section 409A.

3.4   Withholding of Annual Deferral Amounts. For each Plan Year, the Base
Annual Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Annual Salary payroll in equal amounts, as adjusted
from time to time for increases and decreases in Base Annual Salary. The Annual
Bonus and/or Directors Fees portion of the Annual Deferral Amount shall be
withheld at the time the Annual Bonus or Directors Fees are or otherwise would
be paid to the Participant, whether or not this occurs during the Plan Year
itself.

10



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

3.5   Annual Company Contribution Amount. For each Plan Year, an Employer, in
its sole and absolute discretion, may, but is not required to, credit any amount
it desires to any Participant’s Company Contribution Account under this Plan,
which amount shall be for that Participant the Annual Company Contribution
Amount for that Plan Year. The amount so credited to a Participant may be
smaller or larger than the amount credited to any other Participant, and the
amount credited to any Participant for a Plan Year may be zero, even though one
or more other Participants receive an Annual Company Contribution Amount for
that Plan Year. The Annual Company Contribution Amount, if any, shall be
credited as of the date determined by the Committee in its sole and absolute
discretion. If a Participant is not employed by an Employer as of the last day
of a Plan Year for a reason other than his or her Retirement or death while
employed, the Annual Company Contribution Amount for that Plan Year shall be
zero.   3.6   Annual Company Matching Amount. A Participant’s Annual Company
Matching Amount for any Plan Year shall be equal to the match the Participant
would have received under the 401(k) Plan during the corresponding plan year of
the 401(k) Plan, but for (i) his or her Participation in this Plan and (ii) the
limitations imposed under Code Sections 401(a)(17), 401(k)(3), 402(g) and 415,
less the match actually credited to the Participant’s 401(k) Plan account. If a
Participant is not employed by an Employer, or is no longer providing services
as a Director, as of the last business day of a Plan Year other than by reason
of his or her Retirement or death, the Annual Company Matching Amount for such
Plan Year shall be zero. In the event of Retirement or death, a Participant
shall be credited with the Annual Company Matching Amount for the Plan Year in
which he or she Retires or dies. A Participant’s Annual Company Matching Amount
for any Plan Year shall be equal to: (a) the “Company Matching Contribution” (as
such term is defined in the 401(k) Plan) that would have been made on behalf of
such Participant under the 401(k) Plan during the corresponding plan year of the
401(k) Plan assuming: (i) his or her “Basic Pre-Tax Contributions” and
“Supplemental Pre-Tax Contributions” (as such terms are defined in the 401(k)
Plan) included the Base Annual Salary portion of his or her Annual Deferral
Amount for the Plan Year, (ii) his or her “Base Compensation” (as such term is
defined in the 401(k) Plan) equaled his or her Base Annual Salary for the Plan
Year, and (iii) the limitations imposed under Code Sections 401(a)(17), 401(k),
401(m), 402(g) and 415 did not apply for purposes of determining his or her
“Company Matching Contributions” under the 401(k) Plan, less (b) the “Company
Matching Contributions” actually credited to such Participant’s 401(k) Plan
account for such Plan Year. Such Participant’s Annual Company Matching Amount
for any Plan Year shall be credited during such Plan Year as the Base Annual
Salary portion of the Annual Deferral Amount for such Participant is withheld
from each regularly scheduled Base Annual Salary payroll in accordance with
Section 3.4. As a condition to the crediting of the Annual Company Matching
Amount for such Participant for the Plan Year, such Participant shall make an
irrevocable election under such Participant’s Election Form for such Plan Year
to make the maximum “Basic Pre-Tax Contributions” and “Supplemental Pre-Tax
Contributions” (as such terms are defined in the 401(k) Plan) permitted under
the terms of the 401(k) Plan for such Plan Year.   3.7   Investment of Trust
Assets. The Trustee of the Trust shall be authorized, upon written instructions
received from the Committee or investment manager appointed by the Committee, to
invest and reinvest the assets of the Trust in accordance with the applicable
Trust Agreement, including the disposition of Stock and reinvestment of the
proceeds in one or more investment vehicles designated by the Committee.



11



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

3.8   Vesting,

  (a)   A Participant shall at all times be 100% vested in his or her Deferral
Account and Matching Account.     (b)   A Participant shall be vested in his or
her Company Contribution Account in accordance with the vesting schedules
established by the Committee, in its sole and absolute discretion, for each
Annual Company Contribution Amount (and amounts credited or debited thereon) at
the time each such Annual Company Contribution Amount is first credited to the
Participant’s Account Balance under the Plan.     (c)   Notwithstanding anything
to the contrary contained in this Section 3.8, in the event of a Change in
Control, a Participant’s Company Contribution Account shall immediately become
100% vested (if it is not already vested in accordance with the above vesting
schedules).     (d)   Notwithstanding subsection (c), the vesting schedule for a
Participant’s Company Contribution Account shall not be accelerated to the
extent that the Committee determines that such acceleration would cause the
deduction limitations of Section 280G of the Code to become effective. In the
event that all of a Participant’s Company Contribution Account is not vested
pursuant to such a determination, the Participant may request independent
verification of the Committee’s calculations with respect to the application of
Section 280G. In such case, the Committee must provide to the Participant within
fifteen (15) business days of such a request an opinion from a nationally
recognized accounting firm selected by the Participant (the “Accounting Firm”).
The opinion shall state the Accounting Firm’s opinion that any limitation in the
vested percentage hereunder is necessary to avoid the limits of Section 280G and
contain supporting calculations. The cost of such opinion shall be paid for by
the Company.

3.9   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole and absolute discretion, amounts shall be credited or
debited to a Participant’s Account Balance in accordance with the following
rules:

  (a)   Election of Measurement Funds. Subject to Section 3.9(f) below, a
Participant, in connection with his or her initial deferral election in
accordance with Section 3.3(a) above, shall elect, on the Election Form, one or
more Measurement Fund(s) (as described in Section 3.9(c) below) to be used to
determine the additional amounts to be credited to his or her Account Balance
for the first business day in which the Participant commences participation in
the Plan and continuing thereafter for each subsequent day in which the
Participant participates in the Plan, unless changed in accordance with the next
sentence. Subject to Section 3.9(f) below, commencing with the first business
day that follows the Participant’s commencement of participation in the Plan and
continuing thereafter for each subsequent day in which the Participant
participates in the Plan, the Participant may (but is not required to) elect, by
submitting an Election Form to the Committee that is accepted by the Committee,
to add or delete one or more Measurement Fund(s) to be used to determine the
additional amounts to be credited to his or her Account Balance, or to change
the portion of his or her Account Balance allocated to each previously or newly

12



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

      elected Measurement Fund. If an election is made in accordance with the
previous sentence, it shall apply to the next business day and continue
thereafter for each subsequent day in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence. Notwithstanding
any provision of this Plan that may be construed to the contrary, no more than
one such election may be made in any calendar quarter by a Participant without
the prior written consent of the Committee.     (b)   Proportionate Allocation.
In making any election described in Section 3.9(a) above, the Participant shall
specify on the Election Form, in increments of five percentage points (5%), the
percentage of his or her Account Balance to be allocated to a Measurement Fund
(as if the Participant was making an investment in that Measurement Fund with
that portion of his or her Account Balance).     (c)   Measurement Funds. From
time to time, the Committee in its sole and absolute discretion shall select and
announce to Participants its selection of mutual funds, insurance company
separate accounts, indexed rates or other methods (each, a “Measurement Fund”),
for the purpose of providing the basis on which gains and losses shall be
attributed to Account Balances under the Plan. The Committee may, in its sole
and absolute discretion, discontinue, substitute or add a Measurement Fund at
any time. Each such action will take effect as of the first day of the calendar
quarter that follows by thirty (30) days the day on which the Committee gives
Participants advance written notice of such change. Subject to Section 3.9(f)
below, the Participant may elect one or more of the following Measurement Funds
for purposes of crediting/debiting additional amounts to his or her Account
Balance:

  (1)   Fidelity Contrafund;     (2)   Fidelity Growth;     (3)   Fidelity High
Income;     (4)   Fidelity Money Market;     (5)   PIMCO Short-Term Bond;    
(6)   T. Rowe Price Equity Income;     (7)   T. Rowe Price International Stock;
    (8)   Janus Aspen Series Growth;     (9)   Janus Aspen Series Capital
Appreciation;     (10)   Janus Aspen Series Worldwide;     (11)   Janus Aspen
Series High Yield;     (12)   BT Small Cap Index;



13



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

  (13)   BT Equity 500 Index;     (14)   BT EAFE Equity Index;     (15)  
INVESCO VIF Clue Chip Growth;     (16)   INVESCO VIF Dynamics;     (17)  
INVESCO VIF Financial Services;     (18)   INVESCO VIF Health Sciences;     (19)
  INVESCO VIF Technology; and     (20)   INVESCO VIF Telecommunications.

  (d)   Crediting or Debiting Method. The performance of each elected
Measurement Fund (either positive or negative) will be determined by the
Committee, in its reasonable discretion, based on the performance of the
Measurement Funds themselves. A Participant’s Account Balance shall be credited
or debited on a daily basis based on the performance of each Measurement Fund
selected by the Participant, as determined by the Committee in its sole and
absolute discretion, as though (i) a Participant’s Account Balance were invested
in the Measurement Fund(s) selected by the Participant, in the percentages
applicable to such day, as of the close of business on such day, at the closing
price on such date; (ii) the portion of the Annual Deferral Amount that was
actually deferred during any day were invested in the Measurement Fund(s)
selected by the Participant, in the percentages applicable to such day, no later
than the close of business on the first business day after the day on which such
amounts are actually deferred from the Participant’s Base Annual Salary through
reductions in his or her payroll, at the closing price on such date; and
(iii) any distribution made to a Participant that decreases such Participant’s
Account Balance ceased being invested in the Measurement Fund(s), in the
percentages applicable to such day, no earlier than one business day prior to
the distribution, at the closing price on such date. The Participant’s Annual
Company Matching Amount shall be credited to his or her Company Matching Account
for purposes of this Section 3.9(d) as of the close of business on the last
business day of the Plan Year to which it relates.     (e)   No Actual
Investment. Notwithstanding any other provision of this Plan that may be
interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation to his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment



14



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

      made on his or her behalf by the Company or the Trust; the Participant
shall at all times remain an unsecured creditor of the Company.

3.10   FICA and Other Taxes.

  (a)   Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Annual Salary and Bonus
that is not being deferred, in a manner determined by the Employer(s), the
Participant’s share of FICA, other employment taxes and other employee
contributions on such Annual Deferral Amount. If necessary, the Committee may
reduce the Annual Deferral Amount in order to comply with this Section 3.10.    
(b)   Company Matching Amounts. When a participant becomes vested in a portion
of his or her Company Matching Account, the Participant’s Employer(s) shall
withhold from the Participant’s Base Annual Salary and/or Bonus that is not
deferred, in a manner determined by the Employer(s), the Participant’s share of
FICA and other employment taxes. If necessary, the Committee may reduce the
vested portion of the Participant’s Company Matching Account in order to comply
with this Section 3.10.

3.11   Distributions. The Participant’s Employer(s), or the trustee of the
Trust, shall withhold from any payments made to a Participant under this Plan
all federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole and
absolute discretion of the Employer(s) and the trustee of the Trust.

ARTICLE 4
Short-Term Payout/Unforeseeable Financial Emergencies/Withdrawal Election

4.1   Short-Term Payout. In connection with each election to defer an Annual
Deferral Amount, a participant may irrevocably elect to receive a future
“Short-Term Payout” from the Plan with respect to such Annual Deferral Amount.
Subject to the Deduction Limitation, the Short-Term Payout shall be a lump sum
payment in an amount that is equal to the Annual Deferral plus amounts credited
or debited in the manner provided in Section 3.9 above on that amount,
determined at the time that the Short-Term Payout becomes payable (rather than
the date of a Termination of Employment). Subject to the Deduction Limitation
and the other terms and conditions of this Plan, each Short-Term Payout elected
shall be paid out during a 60 day period commencing immediately after the last
day of any Plan Year designated by the Participant that is at least three Plan
Years after the Plan Year in which the Annual Deferral Amount is actually
deferred. By way of example, if a three year Short-Term Payout is elected for
Annual Deferral Amounts that are deferred in the Plan Year commencing January 1,
2001, the three year Short-Term Payout would become payable during a 60 day
period commencing January 1, 2005.   4.2   Other Benefits Take Precedence Over
Short-Term. Should an event occur that triggers a benefit under Article 5, 6, 7
or 9, any Annual Deferral Amount, plus amounts credited or debited thereon, that
is subject to a Short-Term Payout election under Section 4.1 shall not be paid
in accordance with Section 4.1 but shall be paid in accordance with the other
applicable Article.

15



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

4.3   Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies. If
the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to receive a partial or full payout from
the Plan. The payout shall not exceed the lesser of the Participant’s Account
Balance, calculated as if such Participant were receiving a Termination Benefit,
or the amount reasonably needed to satisfy the Unforeseeable Financial
Emergency. If, subject to the sole and absolute discretion of the Committee, the
petition for a suspension and/or payout is approved, suspension shall take
effect upon the date of approval and any payout shall be made within 60 days
after the date of approval. The payment of any amount under this Section 4.3
shall not be subject to the Deduction Limitation. In addition, a Participant’s
deferral elections under this Plan shall be terminated to the extent the
Committee determines, in its sole discretion, that termination of such
Participant’s deferral elections is necessary or is required pursuant to Treas.
Reg. Sec. 1.401(k)-1(d)(3) for the Participant to obtain a hardship distribution
from an Employer’s 401(k) Plan. Notwithstanding the foregoing, the Committee
shall interpret this Section 4.3 in a manner that is consistent with Code
Section 409A and other applicable tax law, including but not limited to Treasury
guidance and Regulations issued after the effective date of this Plan.   4.4  
Withdrawal Election. A Participant (or, after a Participant’s death, his or her
Beneficiary) may elect, at any time, to withdraw all of his or her Pre-2005
Account Balance, calculated as if there had occurred a Termination of Employment
as of the day of the election, less a withdrawal penalty equal to 10% of such
amount (the net amount shall be referred to as the “Withdrawal Amount”). This
election can be made at any time, before or after Retirement, Disability, death
or Termination of Employment, and whether or not the Participant (or
Beneficiary) is in the process of being paid pursuant to an installment payment
schedule. If made before Retirement, Disability or death, a Participant’s
Withdrawal Amount shall be his or her Pre-2005 Account Balance calculated as if
there had occurred a Termination of Employment as of the day of the election. No
partial withdrawals of the Withdrawal Amount shall be allowed. The Participant
(or his or her Beneficiary) shall make this election by giving the Committee
advance written notice of the election in a form determined from time to time by
the Committee. The Participant (or his or her Beneficiary) shall be paid the
Withdrawal Amount within 60 days after his or her election. The payment of this
Withdrawal Amount shall not be subject to the Deduction Limitation.

ARTICLE 5
Retirement Benefit

5.1   Retirement Benefit. Subject to the Deduction Limitation, a Participant who
Retires and who has not elected at the time of deferral to receive instead of a
Retirement Benefit a Termination Benefit, shall receive, as a Retirement
Benefit, his or her Account Balance.

  (a)   Payment of Retirement Benefit. A Participant, in connection with his or
her commencement of participation in the Plan, shall elect on an Election Form
to receive the Retirement Benefit in a lump sum or pursuant to an Annual
Installment Method of 2, 5, 10, 15 or 20 years. If a Participant does not make
any election with respect to the payment of the Retirement Benefit, then such
benefit shall be payable in a lump sum. The lump sum payment shall be made, or
installment payments shall commence, within the first sixty (60) days after the
last day of the Plan Year which the Participant Retires. Any payment made shall
be subject to the Deduction Limitation.

16



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

  (b)   A Participant may change the form of payment of his or her Retirement
Benefit by submitting an Election Form to the Committee in accordance with the
following criteria:

  (i)   The election to modify the form of payment of the Retirement Benefit
shall have no effect until at least twelve (12) months after the date on which
the election is made; and     (ii)   Each payment related to the Retirement
Benefit shall be delayed at least five (5) years from the originally scheduled
payment date.

     For purposes of applying the requirements above, the right to receive the
Retirement Benefit in installment payments shall be treated as the entitlement
to a single payment. The Committee shall interpret all provisions relating to an
election described in this Section 5.1 in a manner that is consistent with Code
Section 409A and related Treasury guidance and Regulations.
     The Election Form most recently accepted by the Committee in accordance
with the criteria set forth above shall govern the payment of the Retirement
Benefit.
     Notwithstanding the other provisions of this Section 5.1, the Committee
may, in its sole discretion, permit changes in Retirement Benefit elections as
permitted in the transition guidance established by the Internal Revenue Service
under Code Section 409A.

5.2   Death Prior to Completion of Retirement Benefit. If a Participant dies on
or before December 31, 2008, after Retirement, but before the Retirement Benefit
is paid in full, the Participant’s unpaid Retirement Benefit payments shall be
paid to the Participant’s Beneficiary in a lump sum within sixty (60) days
following January 1, 2009. If a Participant dies on or after January 1, 2009,
after Retirement, but before the Retirement Benefit is paid in full, the
Participant’s Beneficiary shall receive the Participant’s unpaid remaining
Account Balance in a lump sum within sixty (60) days following the Participant’s
death.

ARTICLE 6
Pre-Retirement Survivor Benefit

6.1   Pre-Retirement Survivor Benefit. The Participant’s Beneficiary shall
receive a Pre-Retirement Survivor Benefit equal to the Participant’s Account
Balance if the Participant dies before he or she Retires, experiences a
Termination of Employment or suffers a Disability.   6.2   Payment of
Pre-Retirement Survivor Benefit.

  (a)   The Pre-Retirement Survivor Benefit shall be received by the
Participant’s Beneficiary in a lump sum.     (b)   If the Participant dies on or
before December 31, 2008, the lump sum payment shall be made within sixty
(60) days following January 1, 2009. If the Participant dies on or after
January 1, 2009, the lump sum payment shall be made within sixty (60) days
following the Participant’s death. All payments are conditioned on the Committee
receiving

17



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

      satisfactory proof of the Participant’s death. Any payment made shall be
subject to the Deduction Limitation.

ARTICLE 7
Termination Benefit

7.1   Termination Benefit. Subject to the Deduction Limitation, the Participant
shall receive a Termination Benefit, which shall be equal to the Participant’s
Account Balance if a Participant experiences a Termination of Employment prior
to his or her Retirement, death or Disability, or upon his or her Retirement if
the Participant has elected not to have the Retirement Benefit rules apply.  
7.2   Payment of Termination Benefit. The Termination Benefit shall be paid in a
lump sum within the first sixty (60) days after the last day of the Plan Year in
which the Participant experiences the Termination of Employment. Any payment
made shall be subject to the Deduction Limitation.

ARTICLE 8
Six Month Delay of Benefits to Certain Employees
Notwithstanding any other provision to the contrary, if the payment of any
benefit provided under the Plan would be subject to additional taxes and
interest under Code Section 409A or the Treasury Regulations or guidance issued
thereunder (“Section 409A”) because the timing of such payment is not delayed as
provided in Section 409A for a “specified employee” (within the meaning of
Section 409A), then if the Participant is a “specified employee”, any such
payment that the Participant would otherwise be entitled to receive during the
first six (6) months following the date of his “separation from service” (within
the meaning of Section 409A) from the Company shall be accumulated and paid,
within ten (10) days after the date that is six (6) months following the
Participant’s “separation from service” from the Company, or such earlier date
upon which such amount can be paid under Section 409A without being subject to
such additional taxes and interest.
ARTICLE 9
Disability Waiver and Benefit

9.1   Disability Benefit. Upon a Participant’s Disability, the Participant shall
receive a Disability benefit, which shall be equal to the Participant’s vested
Account Balance, calculated as of the close of business of the date he or she
incurred the Disability.   9.2   Payment of Disability Benefit.

  (a)   If a Participant incurs a Disability, the Participant will be paid in a
lump sum payment.     (b)   The lump sum payment shall be made within sixty
(60) days following the date of Disability.

18



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document
ARTICLE 10
Beneficiary Designation

10.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.   10.2   Beneficiary
Designation/Change/Spousal Consent. A Participant shall designate his or her
Beneficiary by completing and signing the Beneficiary Designation Form, and
returning it to the Committee or its designated agent. A Participant shall have
the right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form and the Committee’s rules and
procedures, as in effect from time to time. If the Participant names someone
other than his or her spouse as a Beneficiary, a spousal consent, in the form
designated by the Committee, must be signed by that Participant’s spouse and
returned to the Committee. Upon the acceptance by the Committee of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be canceled. The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to his or her death.   10.3   Acknowledgment. No designation or
change in designation of a Beneficiary shall be effective until received and
acknowledged in writing by the Committee or its designated agent.   10.4   No
Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 10.1, 10.2 and 10.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.   10.5   Doubt as to Beneficiary. If the Committee has any
doubt as to the proper Beneficiary to receive payments pursuant to this Plan,
the Committee shall have the right, exercisable in its discretion, to cause the
Participant’s Employer to withhold such payments until this matter is resolved
to the Committee’s satisfaction.   10.6   Discharge of Obligations. The payment
of benefits under the Plan to a Beneficiary shall fully and completely discharge
all Employers and the Committee from all further obligations under this Plan
with respect to the Participant, and that Participant’s Plan Agreement shall
terminate upon such full payment of benefits.

ARTICLE 11
Leave of Absence

11.1   Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take a paid leave of absence from the
employment of the Employer, the Participant shall

19



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

    continue to be considered employed by the Employer and the Annual Deferral
Amount shall continue to be withheld during such paid leave of absence in
accordance with Section 3.4.   11.2   Unpaid Leave of Absence. If a Participant
is authorized by the Participant’s Employer for any reason to take an unpaid
leave of absence from the employment of the Employer, the Participant shall
continue to be considered employed by the Employer and the Participant shall be
excused from making deferrals until the earlier of the date the leave of absence
expires or the Participant returns to a paid employment status. Upon such
expiration or return, deferrals shall resume for the remaining portion of the
Plan Year in which the expiration or return occurs, based on the deferral
election, if any, made for that Plan Year. If no election was made for that Plan
Year, no deferral shall be withheld.   11.3   Limits on Leave of Absence.
Notwithstanding the other provisions of this Article 11, a leave of absence
shall constitute a Termination of Employment to the extent it constitutes a
“separation from service” under the rules of Code Section 409A. Accordingly, if
the leave of absence exceeds six (6) months, and a return to service upon
expiration of such leave is not guaranteed by statute or contract, then (a) the
Participant shall be deemed to Terminate his or her Employment on the first date
following such six (6) month period. To the extent an authorized leave of
absence is due to a medically determinable physical or mental impairment that
can be expected to result in death or to last for a continuous period of at
least six (6) months and such impairment causes the Participant to be unable to
perform the duties of the Participant’s position employment or of any
substantially similar position of employment, the six (6) month period in the
prior sentence shall be twenty-nine (29) months. An authorized leave of absence
shall include sick leave, military leave, or other bona fide leave of absence
(such as temporary employment by the government).

ARTICLE 12
Termination, Amendment or Modification

12.1   Termination of Plan. Although the Company anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
the Company will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, the Company reserves the right to Terminate the Plan,
either entirely or with respect to one or more Employers participating in the
Plan. Such action shall be taken by the Board of Directors or its delegate. In
the event of a Termination of the Plan, the Measurement Funds available to
Participants following the Termination of the Plan shall be comparable in number
and type to those Measurement Funds available to Participants in the Plan Year
preceding the Plan Year in which the Termination of the Plan is effective.
Following a Termination of the Plan, Participant Account Balances shall remain
in the Plan until the Participant becomes eligible for the benefits provided in
Articles 4, 5, 6, 7 or 9 in accordance with the provisions of those Articles.
The Termination of the Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination. Notwithstanding the foregoing, to the extent
permissible under Code Section 409A and related Treasury guidance or
Regulations, during the thirty (30) days preceding or within twelve (12) months
following a Change in Control that also constitutes a “change in control event”
within the meaning of Treasury regulations section 1.409A-3(i)(5), the Company
shall be permitted to (i) terminate the Plan, and (ii) distribute the vested
Account Balances to Participants in a lump sum no later than twelve (12) months
after the Change in Control, provided that all other substantially similar
arrangements sponsored by such



20



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

    Company are also terminated and all balances in such arrangements are
distributed within twelve (12) months of the termination of such arrangements.  
12.2   Amendment. Any Employer may, at any time, amend or modify the Plan in
whole or in part with respect to that Employer by the action of its board of
directors; provided, however, that: (i) no amendment or modification shall be
effective to decrease or restrict the value of a Participant’s Account Balance
in existence at the time the amendment or modification is made, calculated as if
the Participant had experienced a Termination of Employment as of the effective
date of the amendment or modification or, if the amendment or modification
occurs after the date upon which the Participant was eligible to Retire, the
Participant had Retired as of the effective date of the amendment or
modification, (ii) no amendment or modification shall be effective upon or after
a Change in Control without the prior written consent of a majority of the
Participants, and (iii) no amendment or modification of this Section 12.2 or
Section 13.2 of the Plan shall be effective. The amendment or modification of
the Plan shall not affect any Participant or Beneficiary who has become entitled
to the payment of benefits under the Plan as of the date of the amendment or
modification.   12.3   Plan Agreement. Despite the provisions of Sections 12.1
and 12.2 above, if a Participant’s Plan Agreement contains benefits or
limitations that are not in this Plan document, the Employer may only amend or
terminate such provisions with the consent of the Participant.   12.4   Effect
of Payment. The full payment of the applicable benefit under Articles 4, 5, 6, 7
or 9 of the Plan shall completely discharge all obligations to a Participant and
his or her designated Beneficiaries under this Plan and the Participant’s Plan
Agreement shall terminate.

ARTICLE 13
Administration

13.1   Committee Duties. Except as otherwise provided in this Article 13, this
Plan shall be administered by a Committee which shall consist of the Board, or
such committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan and (ii) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the Plan. Any individual serving on the Committee who is a
Participant shall not vote or act on any matter relating solely to himself or
herself. When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Company.  
13.2   Administration Upon Change In Control. For purposes of this Plan, the
Company shall be the “Administrator” at all times prior to the occurrence of a
Change in Control. Upon and after the occurrence of a Change in Control, the
“Administrator” shall be an independent third party selected by the Trustee and
approved by the individual who, immediately prior to such event, was the
Company’s Chief Executive Officer or, if not so identified, the Company’s
highest ranking officer (the “Ex-CEO”). The Administrator shall have the
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to benefit entitlement determinations; provided,
however, upon and after the occurrence of a Change in Control, the Administrator
shall have no

21



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

    power to direct the investment of Plan or Trust assets or select any
investment manager or custodial firm for the Plan or Trust. Upon and after the
occurrence of a Change in Control, the Company must: (1) pay all reasonable
administrative expenses and fees of the Administrator; (2) indemnify the
Administrator against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (3) supply full and timely information to the
Administrator or all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account Balances of the Participants, the date of
circumstances of the Retirement, Disability, death or Termination of Employment
of the Participants, and such other pertinent information as the Administrator
may reasonably require. Upon and after a Change in Control, the Administrator
may be terminated (and a replacement appointed) by the Trustee only with the
approval of the Ex-CEO. Upon and after a Change in Control, the Administrator
may not be terminated by the Company.   13.3   Agents. In the administration of
this Plan, the Committee may, from time to time, employ agents and delegate to
them such administrative duties as it sees fit (including acting through a duly
appointed representative) and may from time to time consult with counsel who may
be counsel to any Employer.   13.4   Binding Effect of Decisions. The decision
or action of the Administrator with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.   13.5
  Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, and any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.   13.6   Employer
Information. To enable the Committee and/or Administrator to perform its
functions, the Company and each Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.

ARTICLE 14
Coordination with Other Benefits
The benefits provided for a Participant and Participant’s Beneficiary under the
Plan are in addition to any other benefits available to such Participant under
any other plan or program for employees of the Participant’s Employer. The Plan
shall supplement and shall not supersede, modify or amend any other such plan or
program except as may otherwise be expressly provided.

22



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document
ARTICLE 15
Claims Procedures

15.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the Claimant.   15.2
  Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;     (iv)   an explanation of
the claim review procedure set forth in Section 15.3 below; and     (v)   a
statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

15.3   Review of a Denied Claim. Within sixty (60) days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. Thereafter, but not
later than thirty (30) days after the review procedure began, the Claimant (or
the Claimant’s duly authorized representative):

  (a)   may review pertinent documents;     (b)   may submit written comments or
other documents; and/or

23



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

  (c)   may request a hearing, which the Committee, in its sole and absolute
discretion, may grant.

15.4   Decision on Review. The Committee shall render its decision on review
promptly, and no later than sixty (60) days after the Committee receives the
Claimant’s written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based;     (c)   a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and     (d)   a statement of the Claimant’s right
to bring a civil action under ERISA Section 502(a).

15.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 15 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

ARTICLE 16
Trust

16.1   Establishment of the Trust. The Company shall establish the Trust, and
each Employer shall at least annually transfer over to the Trust such assets as
the Employer determines, in its sole and absolute discretion, are necessary to
provide, on a present value basis, for its respective future liabilities created
with respect to the Annual Deferral Amounts, Annual Company Contribution Amounts
and Company Matching Amounts for such Employer’s Participants for all periods
prior to the transfer, as well as any debits and credits to the Participants’
Account Balances for all periods prior to the transfer, taking into
consideration the value of the assets in the trust at the time of the transfer.
  16.2   Interrelationship of the Plan and the Trust. The provisions of the Plan
and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

24



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

16.3   Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

ARTICLE 17
Miscellaneous

17.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employee”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (ii) in
accordance with Code Section 409A and related Treasury guidance and Regulations.
The foregoing notwithstanding, the Company makes no representation that the
benefits provided under the Plan will comply with Code Section 409A and makes no
undertaking to prevent Code Section 409A from applying to the benefits provided
under the Plan or to mitigate its effects on any deferrals or payments made
under the Plan.   17.2   Unsecured General Creditor. Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of an Employer. For
purposes of the payment of benefits under this Plan, any and all of an
Employer’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Employer. An Employer’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.   17.3  
Employer’s Liability. An Employer’s liability for the payment of benefits shall
be defined only by the Plan and the Plan Agreement, as entered into between the
Employer and a Participant. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.   17.4   Nonassignability. Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are expressly declared to
be, unassignable and non-transferable. No part of the amounts payable shall,
prior to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise.   17.5   Not a Contract of Employment. The
terms and conditions of this Plan shall not be deemed to constitute a contract
of employment between any Employer and the Participant. Such employment is
hereby acknowledged to be an “at will” employment relationship that can be
terminated at any time for any reason, or no reason, with or without cause, and
with or without notice, unless expressly provided in a written employment
agreement. Nothing in this Plan shall be deemed to give a Participant the right
to be retained in the service of any Employer, either as



25



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

    an Employee or a Director, or to interfere with the right of any Employer to
discipline or discharge the Participant at any time.   17.6   Furnishing
Information. A Participant or his or her Beneficiary will cooperate with the
Committee by furnishing any and all information requested by the Committee and
take such other actions as may be requested in order to facilitate the
administration of the Plan and the payments of benefits hereunder, including but
not limited to taking such physical examinations as the Committee may deem
necessary.   17.7   Terms. Whenever any words are used herein in the masculine,
they shall be construed as though they were in the feminine in all cases where
they would so apply; and whenever any words are used herein in the singular or
in the plural, they shall be construed as though they were used in the plural or
the singular, as the case may be, in all cases where they would so apply.   17.8
  Captions. The captions of the articles, sections and paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.   17.9   Governing Law. Subject to ERISA,
the provisions of this Plan shall be construed and interpreted according to the
internal laws of the State of California without regard to its conflicts of laws
principles.   17.10   Notice. Any notice or filing required or permitted to be
given to the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

Senior Vice President of Human Resources
 
Mindspeed Technologies, Inc.
 
4000 MacArthur Boulevard, East Tower
 
Newport Beach, California 92660
 

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.   17.11   Successors. The provisions of this Plan shall bind and
inure to the benefit of the Participant’s Employer and its successors and
assigns and the Participant and the Participant’s designated Beneficiaries.  
17.12   Spouse’s Interest. The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be



26



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

    transferable by such spouse in any manner, including but not limited to such
spouse’s will, nor shall such interest pass under the laws of intestate
succession.   17.13   Validity. In case any provision of this Plan shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal or invalid provision had never been inserted herein.   17.14
  Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.  
17.15   Court Order. The Committee is authorized to make any payments directed
by court order in any action in which the Plan or the Committee has been named
as a party. Notwithstanding the foregoing, the Committee shall interpret this
provision in a manner that is consistent with Code Section 409A and other
applicable tax law. In addition, if a court determines that a spouse or former
spouse of a Participant has an interest in the Participant’s benefits under the
Plan in connection with a property settlement or otherwise, the Committee, in
its sole and absolute discretion, shall have the right, notwithstanding any
election made by a Participant, to immediately distribute the spouse’s or former
spouse’s interest in the Participant’s benefits under the Plan to that spouse or
former spouse, as provided in Treasury Regulations Section 1.409A-3(c)(4)(ii).  
17.16   Distribution in the Event of Income Inclusion Under Code Section 409A.
If any portion of a Participant’s Account Balance under this Plan is required to
be included in income by the Participant prior to receipt due to a failure of
this Plan to meet the requirement of Code Section 409A and related Treasury
guidance or Regulations, the Participant may petition the Committee for a
distribution of that portion of his or her Account Balance that is required to
be included in his or her income. Upon the grant of such a petition, which grant
shall not be unreasonably withheld, the Participant’s Employer shall distribute
to the Participant immediately-available funds in an amount equal to the portion
of his or her Account Balance required to be included in income as a result of
the failure of the Plan to meet the requirements of Code Section 409A and
related Treasury guidance or Regulations, which amount shall not exceed the
Participant’s unpaid vested Account Balance under the Plan. If the petition is
granted, such distribution shall be made within 90 days of the date when the
Participant’s petition is granted. Such a distribution shall affect and reduce
the Participant’s benefits to be paid under this Plan. Notwithstanding the
preceding sentences of this section, if the Committee determines that Code
Section 409A requires that distribution of Account Balances be automatic in
order to comply with Code Section 409A, the portion of a Participant’s Account
Balance that fails to comply with the requirements of Code Section 409A shall be
automatically distributed.   17.17   Insurance. The Employers, on their own
behalf or on behalf of the trustee of the Trust, and, in their sole and absolute
discretion, may apply for and procure insurance on the life of the



27



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
Deferred Compensation Plan
Master Plan Document

    Participant, in such amounts and in such forms as the Trust may choose. The
Employers or the trustee of the Trust, as the case may be, shall be the sole
owner and beneficiary of any such insurance. The Participant shall have no
interest whatsoever in any such policy or policies, and at the request of the
Employers shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Employers have applied for insurance.   17.18   Legal Fees To
Enforce Rights After Change in Control. The Company and each Employer is aware
that upon the occurrence of a Change in Control, the Board or the board of
directors of a Participant’s Employer (which might then be composed of new
members) or a shareholder of the Company or the Participant’s Employer, or of
any successor corporation might then cause or attempt to cause the Company, the
Participant’s Employer or such successor to refuse to comply with its
obligations under the Plan and might cause or attempt to cause the Company or
the Participant’s Employer to institute, or may institute, litigation seeking to
deny Participants the benefits intended under the Plan. In these circumstances,
the purpose of the Plan could be frustrated. Accordingly, if, following a Change
in Control, it should appear to any Participant that the Company, the
Participant’s Employer or any successor corporation has failed to comply with
any of its obligations under the Plan or any agreement thereunder or, if the
Company, such Employer or any other person takes any action to declare the Plan
void or unenforceable or institutes any litigation or other legal action
designed to deny, diminish or to recover from any Participant the benefits
intended to be provided, then the Company and the Participant’s Employer
irrevocably authorize such Participant to retain counsel of his or her choice at
the expense of the Company and the Participant’s Employer (who shall be jointly
and severally liable) to represent such Participant in connection with the
initiation or defense of any litigation or other legal action, whether by or
against the Company, the Participant’s Employer or any director, officer,
shareholder or other person affiliated with the Company, the Participant’s
Employer or any successor thereto in any jurisdiction.       IN WITNESS WHEREOF,
the Company has signed this Plan document as of 2008.

                  “Company”    
 
                Mindspeed Technologies, Inc., a Delaware corporation    
 
           
 
  By:    /s/ Thomas O. Morton    
 
     
 
   
 
           
 
  Title:    Senior Vice President, Human Resources    
 
     
 
   

28